In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated July 24, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff alleged that she slipped and fell on confetti which was dropped on the dance floor of the defendant’s club as part of a New Year’s Eve celebration. The plaintiff was dancing on the dance floor for approximately 30 minutes before the accident occurred, and experienced a slippery sensation throughout most of that period of time. Under the circumstances, the doctrine of assumption of risk mandates the granting of sum*631mary judgment dismissing the complaint (see Naghdi v Torah Caterers, 308 AD2d 567 [2003]; Bush v Brentwood Veterans War Mem., 302 AD2d 546, 547 [2003]; Meli v Star Power Natl. Talent Co., 283 AD2d 617, 618 [2001]; LaFond v Star Time Dance & Performing Arts Ctr., 279 AD2d 509 [2001]; LoPiccolo v Town of Oyster Bay, Dept. of Parks, 260 AD2d 606 [1999]). H. Miller, J.E, Crane, Spolzino and Fisher, JJ., concur.